DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, 17-20 & 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmermann (US 2019/0252655 A1).
Regarding claim 1, Zimmermann teaches a structurally integrated energy supply system for an aircraft, the system comprising:									an aircraft structural component that at least partially defines an interior region (Figs. 1-6; [0008]-[0011]);												a cell array (10) that includes a plurality of cell walls (3) that defines a plurality of elongate cell volumes (6), wherein the cell array is positioned within the interior region (Figs. 1-2; [0040]); and												a plurality of batteries including a plurality of energy-producing inserts (1), wherein each energy-producing insert in the plurality of energy-producing inserts is positioned within a corresponding elongate cell volume in the plurality of cell volumes and is configured to produce a corresponding insert electric current (Figs. 1-2; [0040]);							wherein the cell array provides structural load distribution, via the plurality of cell walls, to the aircraft structural component such that the cell array contributes to a structural stiffness of the aircraft structural component ([0042]).	
Regarding claim 12, Zimmermann teaches the system of claim 1, wherein the plurality of energy-producing inserts at least partially defines a plurality of batteries or a plurality of energy-storage device ([0013]).
Regarding claim 17, Zimmermann teaches the system of claim 1, wherein the aircraft structural component defines a first external surface and a second external surface, wherein a region of the first external surface and a corresponding region of the second external surface face in opposite directions, and further wherein the cell array provides load distribution that increases a structural stiffness of the aircraft structural component when measured in a direction that extends between the region of the first external surface and the corresponding region of the second external surface (Fig. 3; [0042]).
Regarding claim 18, Zimmermann teaches the system of claim 1, wherein the cell array includes a plurality of electrical conductors (5) configured to electrically interconnect at least a subset of the plurality of energy-producing inserts ([0040]).
Regarding claim 19, Zimmermann teaches the system of claim 1, wherein the cell array includes a thermal mitigation structure (4) configured to regulate a temperature of the plurality of energy-producing inserts ([0042]-[0043]).
Regarding claim 20, Zimmermann teaches the system of claim 1, wherein the aircraft structural component includes a wing of the aircraft; the cell array is structurally integrated with the wing; a longitudinal axis of the plurality of elongate cell volumes extends at least substantially parallel to a span-wise direction of the wing (Figs. 3-6; [0042]-[0043]).
Regarding claim 23, Zimmermann teaches a method of forming a structurally integrated energy supply system for an aircraft, the method comprising:						providing an aircraft structural component that at least partially defines an interior region (Figs. 1-6; [0008]-[0011]);											providing a cell array that includes a plurality of cell walls that defines a plurality of elongate cell volumes, and positioning the cell array within the interior region, wherein the cell array provides structural load distribution, via the plurality of cell walls, to the aircraft structural component such that the cell array contributes to a structural stiffness of the aircraft structural component (Figs. 1-2; [0040]);									providing a plurality of energy-producing inserts, wherein each energy-producing insert in the plurality of energy producing inserts is configured to a produce a corresponding insert electric current (Figs. 1-2; [0040]); and 									positioning each energy-producing insert in the plurality of energy-producing inserts within a corresponding elongate cell volume in the plurality of elongate cell volumes ([0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252655 A1) in view of Yoon (US 2020/0035967 A1).
Regarding claims 2-3, Zimmermann teaches the system of claim 1 but is silent as to		(i) the cell array including an electrically conductive cell coating that is defined by a cell coating material, wherein the electrically conductive cell coating defines a plurality of cell electrodes and further wherein each cell electrode in the plurality of cell electrodes at least partially defines a corresponding elongate cell volume in the plurality of elongate cell volumes;		(ii) each energy-producing insert includes an electrically conductive insert coating that coats an external surface thereof and is defined by an insert coating material, wherein the electrically conductive insert coating defines a corresponding insert electrode, and further wherein the insert coating material differs from the cell coating material; and 				(iii) each energy producing insert includes an ion-permeable coating that is defined by an electrically insulating ion-permeable material, wherein the ion-permeable coating coats the electrically conductive cell coating and separates the corresponding insert electrode of each energy-producing insert from a corresponding cell electrode in the plurality of cell electrodes.		It is noted that the plurality of batteries in Zimmermann’s invention corresponds to lithium-ion secondary batteries in the form of round cells ([0040]). However, one of ordinary skill in the art readily understands that lithium-ion round cells are well known to include an electrode assembly (i.e a positive electrode, a negative electrode and separator) having a jelly-roll structure in which the positive electrode including a positive electrode current collector layer with a positive electrode active material disposed thereon, a separator and a negative electrode including a negtive electrode current collector layer with a negative electrode active material disposed thereon being laminated in this order as taught by Yoon ([0004]-[0006]). Thus, according to the structure described in Yoon, the positive electrode current collector reads on the presently claimed electrically conductive cell coating, the negative electrode reads on the presently claimed energy-producing insert where the negative electrode current collector reads on the electrically conductive insert coating material and the separator reads on the ion-permeable coating that is defined by an electrically insulating lithium-ion permeable material and wherein the ion-permeable coating coats the electrically conductive cell coating. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. While Yoon is silent as to the separator for the lithium ion battery being electrically insulating, one of ordinary skill in the art readily understands that lithium ion battery separators generally comprise electrically insulating materials such as polyolefin sheet (typically polyethylene, polypropylene or a combination thereof) to prevent the occurrence of a short-circuit between the positive and negative electrodes.  
Regarding claims 4-6, Zimmermann as modified by Yoon teaches the system of claim 2. Yoon further teaches the ion-permeable coating defining an ion host for the energy-producing insert and including an electrolyte material that includes lithium ions dissolved in a solvent, wherein the electrolyte material electrically contacts the plurality of cell electrodes and the corresponding insert electrode and facilitates transports of the lithium ions between the corresponding insert electrode and a corresponding cell electrode ([0005]). 
Regarding claims 7 & 9-10, Zimmermann as modified by Yoon teaches the system 5. Zimmermann and Yoon independently teach the ion including lithium ions. Yoon further teaches the cell coating material including a current collector such as copper or aluminum (which satisfies conditions (i), (ii) and (iii) of claim 10) and the corresponding cell electrode being one of a positive electrode or a negative electrode of an electrochemical cell that includes the corresponding cell electrode, the electrolyte material, and the corresponding insert electrode, wherein the insert coating material includes a current collector such as aluminum or copper (which satisfies conditions (i), (ii) and (iii) of claim 9) and the corresponding insert electrode is the other of the one of a negative electrode or a positive electrode of the electrochemical cell ([0005]).
Regarding claim 11, Zimmermann as modified by Yoon teaches the system 2. Yoon further teaches the electrically insulating ion-permeable material as a barrier material (i.e separator) that separates each energy-producing insert from the plurality of cell walls ([0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252655 A1) and Yoon (US 2020/0035967 A1), as applied to claims 1-7, 9-12, 17-20 & 23 above, and further in view of Linde (US 2019/0165421 A1).
Regarding claim 8, Zimmermann as modified by Yoon teaches the system of claim 7 but is silent as to the plurality of elongate cell volumes including a plurality of elongate hexagonal cell volumes.											However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a plurality of cell walls defining a plurality of honeycomb (i.e. polygonal) shaped elongate cell volumes forming a lattice structure that provides load distribution, through the plurality of cell walls, to the aircraft structural component because a honeycomb shape enables various load-bearing properties, (i.e. structural properties) to be achieved when the plurality of cell walls are disposed within an aircraft structural component as taught by Linde ([0019], [0022]-[0023] & [0030]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252655 A1) in view of Collelo (US 2011/0282807 A1).
Regarding claims 13-14, Zimmermann teaches the system of claim 1 but is silent as to the plurality of energy-producing inserts at least partially defining a plurality of electrolytic energy-producing inserts, wherein each electrolytic energy-producing insert in the plurality of electrolytic energy-producing inserts is configured to electrochemically produce the corresponding insert electric current from a reactant stream (claim 13) and further wherein the structurally integrated energy supply system further includes a reactant supply system configured to provide the reactant stream to the plurality of electrolytic energy-producing inserts (claim 14). 		However, a flow-type battery integrated within an aircraft, wherein the flow-type battery is configured to electrochemically produce an electric current from a reactant stream supplied by a reactant supply system is known to one skilled in the art as a suitable power source for aircrafts as taught by Collelo ([0010] & [0170]-[0172]). In particular, Collelo teaches the reactant stream being an electrolyte and the reactant supply system including an electrolyte tank, a pump and a piping for connecting the electrolyte tank, the battery and the pump ([0185]-[0187]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252655 A1) in view of Linde (US 2019/0165421 A1).
Regarding claims 15-16, Zimmermann teaches the system of claim 1 but is silent as to the plurality of elongate cell volumes defining at least one of the shapes recited in instant claim 15 and wherein the plurality of cell walls define a plurality of polygonal shaped elongate cell volumes forming a lattice structure that provides load distribution, through the plurality of cell walls, to the aircraft structural component as recited in claim 16.						However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a plurality of cell walls defining a plurality of honeycomb (i.e. polygonal) shaped elongate cell volumes forming a lattice structure that provides load distribution, through the plurality of cell walls, to the aircraft structural component because a honeycomb shape enables various load-bearing properties, (i.e. structural properties) to be achieved when the plurality of cell walls are disposed within an aircraft structural component as taught by Linde ([0019], [0022]-[0023] & [0030]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 2019/0252655 A1) in view of Zimmermann (US 2019/0296300 A1, hereinafter cited as Zimmermann’300).
Regarding claims 21-22, Zimmermann teaches the system of claim 1, but is silent as to the aircraft structural component including a spar or a skin of the aircraft, the cell array being structurally integrated within the spar or the skin; and a longitudinal axis of the plurality of elongate cell volumes extending at least substantially parallel to a longitudinal axis of the spar of the skin.													Zimmermann’300 teaches a structurally integrated energy supply system for an aircraft, the system comprising an aircraft structural component that at least partially defines an interior region, a cell array providing structural load distribution disposed in the interior region and integrated with the aircraft structural component, wherein the aircraft structural component can be a wing, a spar or a skin of the aircraft ([0027]-[0028], [0040] & [0047]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to integrate the cell array within the spar or the skin of the aircraft to ensure load distribution within the aircraft structural component as taught by Zimmermann’300 ([0043]).  	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727